Citation Nr: 0820716	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  03-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
irritable bowel syndrome.

2.  Entitlement to an initial compensable rating for the 
residuals of a tonsillectomy and removal of polyps from vocal 
cords.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 determination of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama.

In March 2006, the Board remanded this appeal to the RO via 
the AMC for due process considerations; to obtain all VA and 
private medical records identified by the veteran; and to 
schedule the veteran for a VA examination to determine the 
nature and severity of the two service-connected disabilities 
that are the subject of this appeal.

In September 2007, the Board remanded this matter again, 
noting that the Board had received additional evidence in 
support of the appeal after the issuance of a supplemental 
statement of the case.  The submitted evidence included a 
statement from the veteran with respect to increased symptoms 
associated with the claimed disorders, but did not include a 
waiver of review by the agency of original jurisdiction 
(AOJ).  The Board sent the veteran a letter requesting either 
a signed form waiving AOJ review or indicating that the 
veteran desired a remand for initial AOJ consideration of the 
evidence.  However, the veteran did not reply to this letter 
within the 45-day time period, therefore the appeal was 
remanded to the AOJ for review.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Moderate irritable colon syndrome, with frequent episodes 
of bowel disturbance with abdominal distress, is not found.

2.  Hoarseness, with inflammation of cords or mucous 
membrane, is not found.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, 
Diagnostic Code 7319 (2007).

2.  The criteria for a compensable disability rating for the 
residuals of a tonsillectomy and removal of polyps from vocal 
cords have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.97, Diagnostic Code 6516 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.

In its February 2002 rating decision, the RO granted service 
connection for irritable bowel syndrome, and for residuals of 
a tonsillectomy and removal of polyps from vocal cords, each 
with a 0 percent disability evaluation.  The veteran contends 
that each disability merits a compensable evaluation.

Irritable bowel syndrome

For irritable bowel syndrome, under Diagnostic Code 7319, a 
noncompensable evaluation is provided if the disease is mild, 
with disturbances of bowel function with occasional episodes 
of abdominal distress.  A 10 percent evaluation is warranted 
if the disease is moderate, with frequent episodes of bowel 
disturbance with abdominal distress.

In March 2001, the veteran was afforded a VA examination 
pursuant to these claims.  The veteran stated that he has 
diarrhea and alternating constipation.  He reported that he 
had modified his diet and uses Metamucil but no stool 
softeners.  The veteran reported no surgery on the colon or 
stomach.  

The examiner's impression was history of treatment for 
irritable bowel syndrome with dietary modification.

An April 2003 medical record from Dr. "T" indicated a 
diagnosis of functional diarrhea.  The veteran reported 
occasional left lower quadrant abdominal pain, occurring 
about every other week.  He noted occasional constipation, 
for which he increased his fiber intake with good results.  
The veteran reported diarrhea, describing it as more of a 
loose stool, which he noted to be an improvement due to the 
increased fiber in his diet.  

A CT scan of the abdomen and pelvis yielded an impression of 
mild diverticulitis that is diffuse in the sigmoid and distal 
descending colon, providing evidence against this claim.   

The veteran was afforded a second VA examination in September 
2006.  He reported a history of diarrhea and constipation 
with burping.  The veteran stated that he takes Nu-lev when 
he experiences abdominal pain over the left flank.  The 
veteran reported a colonoscopy in 2003.  He reported diarrhea 
with blood sometimes due to hemorrhoids.  The examiner noted 
no blood in the stool.  The examiner diagnosed irritable 
bowel, mild, stable, with history of diverticulosis, stable, 
providing more evidence against this claim.

As the examiner's findings do not place the veteran's 
irritable bowel syndrome within the rating schedule's 
requirements for a compensable rating, this is highly 
probative evidence against the claim.

The Board finds no other medical record that would provide a 
basis to grant a compensable evaluation for the veteran's 
irritable bowel syndrome.  The medical evidence appears to 
fully support these findings, providing evidence against this 
claim.

While the Board has considered the veteran's statements, the 
Board must find that the medical record provides evidence 
against his claim, outweighing the contention that a 
compensable evaluation is warranted. 

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  Furthermore, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalizations, to suggest that the veteran is 
not adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for irritable bowel syndrome.  
38 C.F.R. § 4.3.

Residuals of tonsillectomy and removal of polyps from vocal 
cords

For the residuals of a tonsillectomy and removal of polyps 
from the vocal cords, there is no specifically assigned 
diagnostic code, therefore an analogous code for chronic 
laryngitis is used to rate this condition.  Under Diagnostic 
Code 6516, a 10 percent evaluation is granted if there is 
hoarseness with inflammation of cords or mucous membrane.
 
In March 2001, a VA examination yielded a diagnosis of 
history of tonsillectomy for chronic tonsillitis with no 
residual, and history of excision of vocal cord polyp and 
speech therapy, with occasional dryness of the throat.  The 
examiner noted the veteran's complaint of dryness in the 
throat with no other symptoms.

In September 2006, the veteran was afforded a second VA 
examination.  The examiner noted no nasal polyps and no nasal 
discharge.  The veteran reported that his voice is "better" 
than before, and when asked if it was his normal speech, 
replied that it was.  The examiner opined that "at this 
time, the residuals of tonsillectomy and removal of polyps 
from vocal cords is accompanied by normalization of his 
speech with resolved hoarseness.  His vocal cords or mucous 
membrane and the presence of any thickening or nodule of the 
vocal cords is not visible on examination."

As the examiner's findings do not place the veteran's 
residuals of tonsillectomy and removal of polyps from vocal 
cords within the rating schedule's requirements for a 
compensable rating, this is highly probative evidence against 
the claim.

The Board finds no other medical record that would provide a 
basis to grant a compensable evaluation for the veteran's 
residuals of tonsillectomy and removal of polyps from vocal 
cords.  The medical evidence appears to fully support these 
findings, providing evidence against this claim.

While the Board has considered the veteran's statements, the 
Board must find that the medical record provides evidence 
against his claim, outweighing the contention that a 
compensable evaluation is warranted. 

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  Furthermore, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalizations, to suggest that the veteran is 
not adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for residuals of tonsillectomy 
and removal of polyps from vocal cords.  38 C.F.R. § 4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Notably, an April 2006 AMC letter first advised the veteran 
of the criteria for establishing a disability rating and 
effective date of award.  The claim was then readjudicated in 
a January 2007 Supplemental Statement of the Case (SSOC).  
Inasmuch as the effective date of service connection and 
schedular rating for these disorders were in accordance with 
pertinent regulations, there can be no possibility of 
prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (notice deficiencies can be cured by correct notice 
followed by readjudication of the claim in an SSOC).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, private medical records from Dr. T. and Lyster Army 
Hospital, as well as VA authorized medical examinations in 
March 2001 and September 2006.  Significantly, the appellant 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A compensable rating for irritable bowel syndrome is denied.

A compensable rating for residuals of tonsillectomy and 
removal of polyps from vocal cords is denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


